DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 


2. Applicant’s election without traverse of the invention of Group I (claims 10-11, 13 and 40-48, drawn to a method of distinguishing between SLE and an infection in a human subject) in the reply filed on 03/24/2022 is acknowledged.

Applicant further elected Species (i), “wherein the method further comprises contacting the sample with an anti-CD11c antibody.”

Claims 14-18, 20 and 49-55 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions. 

Claims 10-11, 13 and 40-48 are presently under consideration.


3. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. Claims 10-11, 13, 40-46 and 48 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

(i) Claim 10 is indefinite in the recitation of a “control value” of circulating PD-L1 amount, because it is unknown what the value is or how it is determined.

(ii) Claims 11, 13, 40-46 and 48 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6. Claims 10-11, 40-45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patents No. 8062852 and 9168296 (both cited on IDS). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the above patents in view of Freeman et al. (US 20070122378; see entire document).

Instant claims are directed to a method of distinguishing between SLE and an infection comprising: 
determining the amount of circulating PD-L1 in a subject; wherein 
PD-L1 amount lower than a control value is indicative of SLE, and 
PD-L1 amount higher than the control value is indicative of an infection;
where the control value is based on PD-L1 level of healthy subjects (claims 10 and 47).

The claims of the two patents are directed to a method of diagnosing SLE comprising: 
determining PD-L1 level in a blood sample from an individual; 
comparing the PD-L1 level to a reference level derived from PD-L1 level of healthy subjects; and
diagnosing the individual as having SLE when the PD-L1 level is less than the reference level (claim 1 of the ‘852 patent, and claim 14 of the ‘296 patent.).

Freeman teaches that mice chronically infected with LCMV virus expressed higher levels of PD-L1 on most lymphocytes and APC compared to uninfected mice, indicative of T cell exhaustion (e.g. [0163]).

Since a decrease in PD-L1 level in blood is diagnostic of SLE, as claimed by both patents, and an increase is characteristic of infection, as taught by Freeman, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that measuring PD-L1 level in a blood sample and comparing it to the level in healthy subjects would distinguish between the two types of diseases.  Determining the amount of a protein in a biological sample by contacting the sample with a detectably labeled antibody specific for the protein, such as by flow cytometry using  fluorescently labeled antibodies, was a standard procedure at the time the invention was made.

The present application claims priority to USSN 12243913 (now US Patent No. 8062852).  A Requirement for Restriction/Election dated 04/08/2010 was made during prosecution of USSN 12243913, which set forth the claims directed to a method of detecting an autoimmune disease comprising determining the level of PD-L1 in a sample form a patient, and claims directed to a method of distinguishing between SLE and infection comprising determining the level of PD-L1 in a sample form a patient as separate groups.  However, prohibition of nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply to the instant claims, because the present application is not “a divisional application filed as a result of a restriction requirement.”  The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that “the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).  See MPEP § 804.01.


7. Conclusion: no claim is allowed.


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644